DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/15/2020 has been entered – Claims 1 and 3 are amended, Claims 7-10 are new, and Claim 2 is cancelled. Claims 1 and 3-10 remain pending in the application. 

The rejection of Claim 3 under 35 U.S.C. 112(b) as set forth in the Non-Final Office Action mailed 09/22/2020 is herein revised to reflect the amended claim language due to Applicant’s amendment dated 12/15/2020. 

The rejection of Claims 1 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Su et al. ("A Host Material with a Small Singlet-Triplet Exchange Energy for Phosphorescent Organic Light-Emitting Diodes: Guest. Host, and Exciplex Emission") as set forth in the Non-Final Office Action mailed 09/22/2020 is overcome due to Applicant’s amendment dated 12/15/2020.

The rejection of Claim 4 under 35 U.S.C. 102(a)(1) as being anticipated by Su et al. ("A Host Material with a Small Singlet-Triplet Exchange Energy for Phosphorescent Organic Light-Emitting Diodes: Guest. Host, and Exciplex Emission") taken with the evidence of Wang et al. (“A Bipolar and Small Singlet-Triplet Splitting Energy Host with Triplet Energy Lower than a Blue Phosphor for Phosphorescent OLEDs in Panchromatic Range”) as set forth in the Non-Final Office Action mailed 09/22/2020 is overcome due to Applicant’s amendment dated 12/15/2020.

The rejection of Claims 1-2 and 5-6 under 35 U.S.C. 103 as being unpatentable over Akio et al. (JP 2013-149817A) in view of Fujii (US 2002/0071963 A1) as set forth in the Non-withdrawn due to reconsideration of the original grounds of rejection. However, as outlined below, new grounds of rejection have been made.

The rejection of Claims 3-4 under 35 U.S.C. 103 as being unpatentable over Akio et al. (JP 2013-149817A) in view of Fujii (US 2002/0071963 A1) and further in view of Liu et al. (“Prediction and Design of Efficient Exciplex Emitters for High-Efficiency, Thermally Activated Delayed-Fluorescence Organic Light-Emitting Diodes”) as set forth in the Non-Final Office Action mailed 09/22/2020 is withdrawn due to reconsideration of the original grounds of rejection. However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments on Pages 11-12 of the reply dated 12/15/2020 with respect to the rejections of record under 35 U.S.C. § 112(b) and the patentability of Claim 3 have been fully considered but are not persuasive. 
Applicant’s Argument – Applicant argues on Page 12 of the reply that “Claim 3 has been amended to more clearly specify that the multi-host system requires at least a first host which forms an exciplex with the phosphorescent metal complex and a second host which forms an exciplex with the first host”.
Examiner’s Response – As outlined in the rejection below, the amended claim language does not overcome the issues raised because the claim still recites the phrase wherein “the other kind(s) of host compounds is/are capable of forming an exciplex with each other”. The term “each other” renders the claim indefinite because it is unclear from this phrasing whether the multi-host system claimed, in which at least one kind of host compound is capable of forming an exciplex with the phosphorescent material, requires only one additional host compound which forms an exciplex with the first host (requiring at least two kinds of host compounds) or two each other (requiring at least three kinds of host compounds). 

Applicant’s arguments on Pages 13-18 of the reply dated 12/15/2020 with respect to the rejections of record under 35 U.S.C. § 103 and the patentability of Claims 1-2 and 5-6 over Akio in view of Fujii and Claims 3-4 over Akio in view of Fujii and Liu have been considered but are moot because the new grounds of rejection below do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.










Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, the instant claim recites a luminescent thin film comprising “at least two kinds of host compounds” but the parent Claim 1 recites “a host compound”. It is unclear whether the intended scope of the claim requires the at least two kinds of host compounds wherein the host compound recited in Claim 1 is included as one of the at least two or if it requires the at least two kinds of host compounds plus the host compound recited in Claim 1, thereby requiring at least three kinds of host compounds. 
The instant claim also recites the limitation wherein “the other kind(s) of host compounds is/are capable of forming an exciplex with each other”. The term “each other” renders the claim indefinite because it is unclear from this phrasing whether the multi-host system claimed, in which at least one kind of host compound is capable of forming an exciplex with the phosphorescent material, requires only one additional host compound which forms an exciplex with the first host (requiring at least two kinds of host compounds) or two additional host compounds which form an exciplex with each other (requiring at least three kinds of host compounds). 
the first host.

Regarding Claim 9, the instant claim recites the limitation “the host compound is selected from the group consisting of the following combinations” wherein the combinations are mixtures of two explicitly identified host compounds. The host compound, as defined in parent Claim 1, must form an exciplex with the phosphorescent metal complex of the instant invention. Since the instant claim recites hosts consisting of two compounds, it is unclear which compound must form an exciplex with the phosphorescent metal complex – is only one of the compounds required to form an exciplex with the phosphorescent metal complex or do both compounds form an exciplex with the phosphorescent metal complex? 
For examination purposes herein, this limitation will be interpreted to include wherein at least one of the two explicitly identified compounds in each combination must form an exciplex with the phosphorescent metal complex. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.


Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP 2013048190 A), herein after "Kato-JP", in view of Watanabe et al. (US 2002/0034655 A1), hereinafter “Watanabe”. A machine translation of Kato-JP is provided with this Office Action and is referred to herein for citations as “Kato-MT”.
Regarding Claim 1, Kato teaches a luminescent thin film for use in a light emitting layer of an organic EL element wherein the thin film comprises at least one kind of host compound and a phosphorescent light emitting dopant (Kato-MT – see [0022]). The phosphorescent dopant emits light at room temperature (Kato-MT – see [0030]) and is preferably a metal 

Kato Formula (2): 
    PNG
    media_image1.png
    332
    522
    media_image1.png
    Greyscale


	Kato also teaches specific examples of metal complexes according to Formula (2) including compound D-58 (Kato-JP – see Pg. 26), reproduced below for comparison to Formulae (1) and (2) of the instant claim. 

              Instant: 
    PNG
    media_image2.png
    305
    111
    media_image2.png
    Greyscale
     Kato D-58: 
    PNG
    media_image3.png
    246
    406
    media_image3.png
    Greyscale


As seen from the structures above, Kato’s D-58 meets each of the following limitations of the instant claim: 
M is Pt
n is 3 and m is 0 such that (m+n) represents 3
A1 is C, A2 is C, B1 is N, B2 is C
Z1 represents a 6-membered aromatic hydrocarbon ring (a benzene ring) formed with A1 and A2
Z2 represents a 5-membered aromatic heterocycle (an imidazole ring) formed with B1 and B2
the bond between B1 and M is a coordination bond
the bond between A1 and M is a covalent bond
Z2 has a substituent represented b Formula (2) wherein * represents a linking site with Z2, L’ represents a linking group (a substituted biphenyl group), and Ar represents a substituent having an electron accepting property (a –CN group)
L is not required to be present 

With respect to the host compound of the luminescent thin film, Kato discloses that the host compound for use in the light emitting layer of the present invention is not particularly limited but Kato does suggest that carbazole derivatives and triarylamine derivatives are suitable (Kato-MT – see [0023]). Kato does not teach a thin film comprising a host that forms an exciplex with the phosphorescent metal complex.
In the analogous art of organic electroluminescence (EL) elements, Watanabe teaches a luminescent thin film for use in the light emitting layer of an organic EL element comprising an iridium-based phosphorescent metal complex at a concentration of 0.5 to 8 wt% and a carbasol compound as a main component (see Abstract). As a preferred embodiment of said carbasol compound, Watanabe suggests 4,4',4"-tri(N-carbasolyl)triphenylamine, hereinafter TCTA, is suitable for use as the host material for the iridium complex and enables the formation of an organic EL element which can emit light for a long time period (see [0028] and [0043]). The structure of TCTA is displayed below (see [0052]). 
Watanabe’s TCTA: 
    PNG
    media_image4.png
    284
    322
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the luminescent thin film for use as a light emitting layer of Kato comprising a host and D-58 as the phosphorescent metal complex according to Kato’s Formula (2) because it would have been a choice from a finite number of identified, predictable solutions of a compound useful as a light emitting dopant in the light emitting layer of the organic EL element of Kato. One of ordinary skill in the art would have been motivated to produce additional films comprising compounds represented by Formula (2) having the benefits taught by Kato in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP 2143 § (E). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the luminescent thin film of Kato with D-58 as the phosphorescent metal complex at a concentration between 0.5 and 8 wt% and Watanabe’s TCTA as a carbazole/triarylamine-derivative host because Watanabe teaches TCTA may suitably be selected as a host material for iridium phosphorescent complexes in the light emitting layer of an organic EL device. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP 2144.07. Additionally, Watanabe teaches that light emitting layers comprising TCTA and an iridium complex in the above concentration range yields a device with prolonged lifetime (see [0043]) and therefore one of ordinary skill in the art would reasonably expect that forming the luminescent thin film of Kato with 0.5-8 wt% D-58 as the phosphorescent metal complex and Watanabe’s TCTA as the host would yield the benefit of prolonged organic EL lifetime, as described above.
Kato in view of Watanabe appears silent with respect to the property wherein the thin film includes a blue phosphorescent element. However, since Kato in view of Watanabe teaches a luminescent thin film comprising a phosphorescent metal complex D-58 which is identical to the complex CD-2 of the instant specification (see [0121]), the property of a luminescent thin film for a blue phosphorescent elements is considered to be inherent, absent evidence otherwise.
Kato in view of Watanabe also appears silent with respect to the property wherein the host compound forms an exciplex with the phosphorescent metal complex. However, since Kato in view of Watanabe teaches a luminescent thin film comprising a phosphorescent metal complex D-58 (equivalent to CD-2) and a host compound TCTA, identical to host compound H-1 of the first embodiment of the instant specification (see [0123]-[0125]), the property of a host compound that forms an exciplex with the phosphorescent metal complex is considered to be inherent, absent evidence otherwise.
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structures recited in the prior art reference are substantially identical to those of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112. 

Regarding Claim 5, Kato in view of Watanabe teaches the luminescent thin film described in Claim 1 as discussed above. Kato in view of Watanabe appears silent with respect to the property wherein the luminescent thin film satisfies the Expression (1): [LUMO(D) - HOMO(H)] - [Si(min)] < 0 (eV). However, since Kato in view of Watanabe teaches a luminescent thin film comprising a phosphorescent metal complex D-58 (equivalent to CD-2) and a host compound TCTA, identical to host compound H-1 of the first embodiment of the instant specification, the property of a host compound that forms an exciplex with the phosphorescent metal complex is considered to be inherent, absent evidence otherwise.
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112. 

Regarding Claim 6, Kato in view of Watanabe teaches the luminescent thin film according to Claim 1 above. Furthermore, Kato teaches an organic electroluminescent element comprising at least a cathode, an anode, and a light emitting layer therebetween wherein the light emitting layer contains the thin film as described in Claim 1 (Kato-MT – see [0010]). 

Regarding Claim 7, Kato in view of Watanabe teaches the luminescent thin film according to Claim 1 above wherein the phosphorescent metal complex is D-58. Kato’s D-58 is equivalent to CD-2 of the instant claim. 

              Instant: 
    PNG
    media_image5.png
    154
    239
    media_image5.png
    Greyscale
   D-58: 
    PNG
    media_image3.png
    246
    406
    media_image3.png
    Greyscale








Regarding Claim 8, Kato in view of Watanabe teaches the luminescent thin film according to Claim 1 above wherein the host compound is TCTA. TCTA is equivalent to H-1 of the instant claim. 

  Instant: 
    PNG
    media_image6.png
    220
    251
    media_image6.png
    Greyscale
   TCTA: 
    PNG
    media_image4.png
    284
    322
    media_image4.png
    Greyscale




Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP 2013048190 A), herein after "Kato-JP", in view of Watanabe et al. (US 2002/0034655 A1), hereinafter “Watanabe”, as applied to Claim 1 above, and further in view of Liu et al. (“Novel Bipolar Host Materials Based on 1,3,5-triazine Derivatives for Highly Efficient Phosphorescent OLEDs with Extremely Low Efficiency Roll-Off” Phys Chem Chem Phys (14). Pg. 14255-14261. 2012.), hereinafter “Liu-2012”. A machine translation of Kato-JP is provided with this Office Action and is referred to herein for citations as “Kato-MT”.
Regarding 9, Kato in view of Watanabe teaches the luminescent thin film described in Claim 1 above with a phosphorescent metal complex D-58 that forms an exciplex with the host of TCTA. Kato also teaches that the inventive luminescent thin film for the light emitting layer of an organic EL element may contain conventionally known light emitting hosts in combination of two or more (Kato-MT – see [0023]). However, Kato in view of Watanabe does not teach a luminescent thin film comprising two kinds of host compounds consisting of the combinations explicitly defined in the instant claim. 
In the analogous art of phosphorescent organic light-emitting diodes (PhOLEDs), Liu-2012 teaches an carbazole-based bipolar host material 3-(4,6-diphenyl-1,3,5-triazin-2-yl)-9-phenyl-9H-carbazole (see Abstract), referred to herein as DPTPCz and displayed below (see Pg. 14256)

Liu-2012’s DPTPCz: 
    PNG
    media_image7.png
    227
    272
    media_image7.png
    Greyscale



The luminescent thin of Kato in view of Watanabe and Liu-2012 includes TCTA and DPTPCz as host materials, which are equivalent to the first combination of the instant claim (H-11 + H-1).
Instant: 
    PNG
    media_image8.png
    234
    505
    media_image8.png
    Greyscale

Prior Art:   
    PNG
    media_image7.png
    227
    272
    media_image7.png
    Greyscale
 +  
    PNG
    media_image4.png
    284
    322
    media_image4.png
    Greyscale
(TCTA)

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP 2013048190 A), herein after "Kato-JP", in view of Watanabe et al. (US 2002/0034655 A1), hereinafter “Watanabe”, as applied to Claim 1 above, and further in view of Liu et al. (“Novel Bipolar Host Materials Based on 1,3,5-triazine Derivatives for Highly Efficient Phosphorescent OLEDs with Extremely Low Efficiency Roll-Off” Phys Chem Chem Phys (14). Pg. 14255-14261. 2012.), hereinafter “Liu-2012”, as evidenced by Liu et al. (“Prediction and Design of Efficient Exciplex Emitters for High-Efficiency, Thermally Activated Delayed-Fluorescence Organic Light-Emitting Diodes” Adv Mater (27). Pg. 2378-2383. 2015.), hereinafter “Liu-2015”. A machine translation of Kato-JP is provided with this Office Action and is referred to herein for citations as “Kato-MT”.
Regarding Claims 3-4, Kato in view of Watanabe teaches the luminescent thin film described in Claim 1 above with a phosphorescent metal complex D-58 that forms an exciplex with the host of TCTA. Kato also teaches that the inventive luminescent thin film for the light emitting layer of an organic EL element may contain conventionally known light emitting hosts in combination of two or more (Kato-MT – see [0023]). However, Kato in view of Watanabe does not teach a luminescent thin film comprising two kinds of host compounds consisting of the combinations explicitly defined in the instant claim. 
In the analogous art of phosphorescent organic light-emitting diodes (PhOLEDs), Liu-2012 teaches an carbazole-based bipolar host material 3-(4,6-diphenyl-1,3,5-triazin-2-yl)-9-phenyl-9H-carbazole (see Abstract), referred to herein as DPTPCz and displayed below (see Pg. 14256)

Liu-2012’s DPTPCz: 
    PNG
    media_image7.png
    227
    272
    media_image7.png
    Greyscale


Liu-2012 suggests that the DPTPCz compound, when used as a host for an iridium based blue phosphorescent material (FIrpic) (see Pg. 14258 – Electroluminescent Properties), creates a PhOLED with good maximum external quantum efficiencies and is therefore a promising bipolar host material (see Abstract). Thus, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to modify the single host luminescent thin film of Kato in view of Watanabe by adding an additional host compound DPTPCz as suggested by Liu-2012. One would have done so with the reasonable expectation is success in practicing the invention of Kato in view of Watanabe while obtaining the benefit of improved external quantum efficiency provided by DPTPCz as suggested by Liu-2012.
As evidenced by Liu-2015, TCTA and DPTPCz are capable of forming an exciplex with each other (see Pg. 2378). Accordingly, the combination of Kato, Watanabe, and Liu-2012 encompasses the full scope of Claim 3 wherein the TCTA host forms an exciplex with the phosphorescent emitter and the DPTPCz host forms an exciplex with TCTA.
.


Claims 1, 4-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP 2013048190 A), herein after "Kato-JP" in view of Kai et al. (US 2010/0187977 A1), hereinafter “Kai”. A machine translation of Kato-JP is provided with this Office Action and is referred to herein for citations as “Kato-MT”.
Regarding Claim 1, Kato teaches a luminescent thin film for use in a light emitting layer of an organic EL element wherein the thin film comprises at least one kind of host compound and a phosphorescent light emitting dopant (Kato-MT – see [0022]). The phosphorescent dopant emits light at room temperature (Kato-MT – see [0030]) and is preferably a metal complex according to Kato’s generic Formula (2) (Kato-MT – see [0022]), reproduced below (Kato-JP – see Pg. 7). 

Kato Formula (2): 
    PNG
    media_image1.png
    332
    522
    media_image1.png
    Greyscale


	Kato also teaches specific examples of metal complexes according to Formula (2) including compound D-58 (Kato-JP – see Pg. 26), reproduced below for comparison to Formulae (1) and (2) of the instant claim. 

              Instant: 
    PNG
    media_image2.png
    305
    111
    media_image2.png
    Greyscale
     Kato D-58: 
    PNG
    media_image3.png
    246
    406
    media_image3.png
    Greyscale


As seen from the structures above, Kato’s D-58 meets each of the following limitations of the instant claim: 
M is Pt
n is 3 and m is 0 such that (m+n) represents 3
A1 is C, A2 is C, B1 is N, B2 is C
Z1 represents a 6-membered aromatic hydrocarbon ring (a benzene ring) formed with A1 and A2
Z2 represents a 5-membered aromatic heterocycle (an imidazole ring) formed with B1 and B2
the bond between B1 and M is a coordination bond
the bond between A1 and M is a covalent bond
Z2 has a substituent represented b Formula (2) wherein * represents a linking site with Z2, L’ represents a linking group (a substituted biphenyl group), and Ar represents a substituent having an electron accepting property (a –CN group)
L is not required to be present 


In the analogous art of organic electroluminescence (EL) elements, Kai teaches a luminescent thin film for use in the light emitting layer of said organic EL element comprising an phosphorescent dopant and an indolocarbazole derivative as a host compound (see Abstract) such as compound #3 (see Pg. 4). Kai suggests that an excellent organic electroluminescent device is provided by incorporating the inventive compound (such as compound #3) into the light emitting layer (see [0039]). The structure of Kai’s compound #3 is displayed below (see Pg. 4). 
Kai’s Compound #3: 
    PNG
    media_image9.png
    258
    330
    media_image9.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the luminescent thin film for use as a light emitting layer of Kato comprising a host and D-58 as the phosphorescent metal complex according to Kato’s Formula (2) because it would have been a choice from a finite number of identified, predictable solutions of a compound useful as a light emitting dopant in the light emitting layer of the organic EL element of Kato. One of ordinary skill in the art would have been motivated to produce additional films comprising compounds represented by Formula (2) having the benefits taught 
Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the luminescent thin film of Kato with D-58 as the phosphorescent metal complex and Kai’s compound #3 as a carbazole-derivative host because Kai teaches compound #3 may suitably be selected as a host material for iridium phosphorescent complexes in the light emitting layer of an organic EL device. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP 2144.07. 
Kato in view of Kai appears silent with respect to the property wherein the thin film includes a blue phosphorescent element. However, since Kato in view of Kai teaches a luminescent thin film comprising a phosphorescent metal complex D-58 which is identical to the complex CD-2 of the instant specification (see [0121]), the property of a luminescent thin film for a blue phosphorescent elements is considered to be inherent, absent evidence otherwise.
Kato in view of Kai also appears silent with respect to the property wherein the host compound forms an exciplex with the phosphorescent metal complex. However, since Kato in view of Kai teaches a luminescent thin film comprising a phosphorescent metal complex D-58 (equivalent to CD-2) and a host compound #3, identical to host compound H-19 of the third embodiment of the instant specification (see [0133]-[0140]), the property of a host compound 
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structures recited in the prior art reference are substantially identical to those of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112. 

Regarding Claim 4, Kato in view of Kai teaches the luminescent thin film described in Claim 1 as discussed above. Kato in view of Kai appears silent with respect to the property wherein the host compound that forms the exciplex with the phosphorescent metal complex is a compound capable of emitting thermally activated delayed fluorescence. However, since Kato in view of Kai teaches a luminescent thin film comprising a phosphorescent metal complex D-58 (equivalent to CD-2) and a host compound #3, identical to host compound H-19 of the third embodiment of the instant specification wherein the host exhibits thermally activated delayed fluorescence (see [0133]-[0140]), the property of a host compound that is capable of emitting thermally activated delayed fluorescence is considered to be inherent, absent evidence otherwise. 
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structures recited in the prior art reference are substantially identical to those of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112. 

Regarding Claim 5, Kato in view of Kai teaches the luminescent thin film described in Claim 1 as discussed above. Kato in view of Kai appears silent with respect to the property wherein the luminescent thin film satisfies the Expression (1): [LUMO(D) - HOMO(H)] - [Si(min)] 
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112. 

Regarding Claim 6, Kato in view of Kai teaches the luminescent thin film according to Claim 1 above. Furthermore, Kato teaches an organic electroluminescent element comprising at least a cathode, an anode, and a light emitting layer therebetween wherein the light emitting layer contains the thin film as described in Claim 1 (Kato-MT – see [0010]). 

Regarding Claim 7, Kato in view of Kai teaches the luminescent thin film according to Claim 1 above wherein the phosphorescent metal complex is D-58. Kato’s D-58 is equivalent to CD-2 of the instant claim. 

              Instant: 
    PNG
    media_image5.png
    154
    239
    media_image5.png
    Greyscale
   D-58: 
    PNG
    media_image3.png
    246
    406
    media_image3.png
    Greyscale


Regarding Claim 10, Kato in view of Kai teaches the luminescent thin film according to Claim 1 above wherein the host compound is Kai’s compound #3. Compound #3 is equivalent to H-19 of the instant claim. 
         Instant: 
    PNG
    media_image10.png
    174
    233
    media_image10.png
    Greyscale
 Kai Compound #3: 
    PNG
    media_image9.png
    258
    330
    media_image9.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789